Title: To George Washington from Clement Biddle, 23 November 1799
From: Biddle, Clement
To: Washington, George



Dear Sir
Philad[elphia] Nov: 23d 1799

Before I had received your favor of 13th inst. I had on information from the Custom house entered the two pipes of wine & two boxes of Citron & shipped them in the Harmony Capt. Ellwood for Alexandria by which Vessel which left this Yesterday I also forwarded two boxes of spermaceti Candles and two bags of the best Java Coffee which is what they have sold as Mocoa but I beleive there is none real in town abetter than what I have sent—I could not meet with a small Chest of imperial Tea which I liked but expect to get one by the next vessel.
I am sorry the Grass Seed turned out so bad—there is no relying on the imported seed—some Lucerne which they ask 75 Cents a pound Appears but Ordinary—I am told some person has lately had fresh imported but cannot Yet find him out—they ask 10 Drs per bushel for the red Clover seed.
Mr Anthony has wrote you in Answer to your Letter which I delivered him—My hurry since our return from the Country has prevented my Attending the pay Office for Mr Custis’s pay but I will have it enquired for.
Flour is superfine 11—Ds. Common 10 Ds. ⅌ bbl 16/ to 16/8—good Wheat both in demand. I am very respectfully Yr mo. Obed. Servt

Clement Biddle


have not got the bills for the Coffee or Candles or freight of wine but enclose bill of Loading—Capt. Ellwood has the Certificates wch should accompany the wine.

